Bloodworth, J.
1. Special grounds 1 and 2 are each based upon alleged errors in the charge of the court, it being alleged in each that there was no evidence to support it. Neither ground is erroneous for the reason alleged. Moreover, several unimpeached witnesses swore positively and without contradiction that each had bought liquor directly from the defendant, and, therefore, the evidence demanded the verdict. When this is true “it is immaterial what the judge charged or failed to charge the jury.” See Cherry v. State, 38 Ga. App. 388 (2) (144 S. E. 50), and cit.
2. In special ground 3 the court is alleged to have erred in admitting certain testimony over objection. This testimony was properly admitted; but conceding that it was erroneously admitted, “the evidence is overwhelming that the defendant is guilty,” and where this is so, an error in the admission of testimony will “not operate so as to require a new trial.” Hagar v. State, 71 Ga. 167 (3), and cit.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.